ORDERED that the petition for certification is granted, and the judgment of the Appellate Division is summarily affirmed in part and reversed in part, the Court affirming the judgment of the Appellate Division insofar as it finds inadequately stated the sentencing court’s basis for imposing consecutive sentences and a period of parole ineligibility and reversing the Appellate Division’s exercise of original jurisdiction to modify defendant’s sentence, State v. Kromphold, 162 N.J. 345, 744 A.2d 640 (2000); and it is further
ORDERED that the matter is remanded to the Superior Court, Law Division, Bergen County, for the resentencing of the defendant.